Title: From Thomas Jefferson to Thomas Eston Randolph, 12 September 1821
From: Jefferson, Thomas
To: Randolph, Thomas Eston


Dear Sir
Monto
Sep. 12. 21.
I have some debts here which press very sorely on me; for the paymt of which my only resource is my cash balance at the mill and my return to Bedford moreover depending on their payment I am obliged to trouble you with the subject. Mr C. Peyton to whom I have abt 600. D to pay wrote me 2. days ago that you would accept my ord. in his favor which would suit him. I did not chuse however to give it without knowing that it would suit you also. I have therefore not yet answered him definitively. ever & affly your’sTh: J.